Patterson, J.
I have no discretionary power on this *473application, but under the well settled rule of this court the plaintiff is entitled as matter of right to have the cause placed on the day calendar, not forthwith, or for any particular day, but the clerk gives it the position to which it may be entitled in its proper order. This motion is therefore granted without prejudice to any application the defendant may make to the justice presiding at the circuit to postpone the trial.*

 The order entered upon this decision, directed that the cause be “ placed on the day calendar at circuit for trial.”